PER CURIAM.
This defendant’s appeal presents solely a question as to whether the trial court erred in determining that personal service of process was properly effected on defendant. We affirm. In the circumstances of this case, the issue of service of process was a question of fact which was decided on conflicting evidence. Ample evidence is contained in the record to support the court’s conclusion and the judgment below is therefore affirmed. See Klosenski v. Flaherty, 116 So.2d 767 (Fla.1960); McIntosh v. Wibbeler, 106 So.2d 195 (Fla.1958); and Winky’s, Inc. v. Francis, 229 So.2d 903 (Fla. 3d DCA 1969).
AFFIRMED.
LETTS, C. J., and DOWNEY and BERA-NEK, JJ., concur.